United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1096
                         ___________________________

                                  Ruth C. Coleman

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                               Correct Care Solutions

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                              Submitted: May 20, 2014
                                Filed: June 5, 2014
                                  [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Ruth Coleman filed a pro se complaint against two former coworkers, alleging
that they had engaged in discriminatory conduct against her. The district court
conducted a pre-service screening of the complaint pursuant to 28 U.S.C.
§ 1915(e)(2). Although Coleman’s complaint contained allegations suggesting that
her former coworkers’ conduct had been motivated by racial animus, the district court
construed Coleman’s complaint to raise only a claim under the Age Discrimination
in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et seq. The district court ordered
Coleman to amend her complaint to comply with certain substantive and procedural
requirements of the ADEA. In response, Coleman filed an amended complaint
substituting Correct Care Solutions as a defendant and omitting all references to race.
The district court ordered Coleman to show either that she had filed her claim within
ninety days of receiving a right-to-sue letter from the federal Equal Employment
Opportunity Commission (“EEOC”), see 29 U.S.C. § 626(e), or that her failure to do
so was excused. Coleman filed her right-to-sue letter and the charge of
discrimination that she had filed with the EEOC, in which she expressly alleged that
she had been discriminated against on the basis of race. Along with these documents,
Coleman also filed an untitled pleading that included allegations suggesting that she
had been subjected to race-based discrimination. Having concluded that Coleman
had not timely filed her ADEA claim, the district court dismissed her amended
complaint with prejudice. Coleman appeals the dismissal of her amended complaint.

       We believe that Coleman’s pro se filings, taken together, adequately raised a
claim of race discrimination under 42 U.S.C. § 1981. Ordinarily, Coleman’s failure
to include allegations of race discrimination in her amended complaint would
constitute an abandonment of any race-discrimination claims raised in her original
complaint. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928
(8th Cir. 2005) (“[A]n amended complaint supercedes an original complaint and
renders the original complaint without legal effect.”). But in assessing Coleman’s
amended complaint, we also consider the allegations of race discrimination raised in
her subsequent filings, including her EEOC charge of discrimination. See Pratt v.
Corrections Corp. of Am., 124 F. App’x 465, 466 (8th Cir. 2005) (per curiam); see
also Whitson v. Stone Cnty. Jail, 602 F.3d 920, 922 n.1 (8th Cir. 2010) (explaining
that a pro se party’s pleadings must be liberally construed). Taken together, these
filings contain sufficient allegations to raise a claim of race discrimination under
§ 1981. However, we express no opinion as to the sufficiency or plausibility of

                                         -2-
Coleman’s § 1981 claim. Whether Coleman has stated a claim upon which relief can
be granted is a question for the district court to consider in the first instance.

      Accordingly, we remand to the district court for consideration of whether
Coleman has stated a plausible race-discrimination claim under 42 U.S.C. § 1981 and
for any further proceedings as necessary.
                       ______________________________




                                        -3-